Citation Nr: 0207894	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-07-316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture on an extraschedular 
basis pursuant to the criteria of 38 C.F.R. § 3.321(b)(1) 
(2001).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to an extra-
schedular evaluation for the service-connected right wrist 
injury, currently rated under the schedular evaluation at 10 
percent disabling, effective July 6, 1979.   

In November 1992, the veteran submitted a request to VA to 
re-evaluate his wrist injury because it had "become 
considerably worse."  The RO issued a rating decision in 
March 1993, which denied entitlement to an evaluation in 
excess of 10 percent.  

In July 1996, the Board also denied entitlement to an 
evaluation in excess of 10 percent, and this decision became 
final.  38 C.F.R. § 20.1100 (2001).

The veteran then filed a motion for reconsideration.  In 
September 1996, the motion was denied because the Board 
decision did not demonstrate obvious error.  38 C.F.R. 
§ 20.1001 (2001). 

The July 1996 Board decision referred the issue of an extra-
schedular evaluation to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  In January 1997, 
the RO denied entitlement to an evaluation in excess of 10 
percent for the right wrist disability on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1) (2001).    

Subsequent to the veteran's perfection of his appeal to the 
Board, his representative submitted statements in October 
2000 and April 2001.  The October 2000 statement requests an 
increased evaluation, but it is silent as to extra-schedular 
consideration.   The April 2001 statement requests an 
increased evaluation "to include an extra-schedular basis."  
The arguments set forth by the representative essentially 
address schedular concerns.  

It appears that the representative is endeavoring to reopen 
the claim of entitlement to an evaluation in excess of 10 
percent for the service-connected right wrist disability on a 
schedular basis.  Since this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial development and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Approval of an extra-schedular evaluation is only authorized 
in an exceptional case where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b)(1).  In this 
case, in order for an extra-schedular rating to be evaluated, 
a determination must first be made on the referred issue of 
whether the schedular rating should be increased.  Only then 
can there be a finding of whether the schedular criteria are 
inadequate.

Therefore, a remand is necessary, as the veteran's claim for 
an increased rating on an extra-schedular basis is 
inextricably intertwined with his claim for an increased 
rating on a schedular basis.  That is, his claims are "so 
intimately connected . . . that, in the interests of judicial 
economy and avoidance of piecemeal litigation, they should be 
appealed together."  Smith v. Gober, 236 F.3d 1370, 1372 
(Fed. Cir. 2001).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Inasmuch as the schedular wrist 
disability issue is deemed to be 
"inextricably intertwined" with the 
extra-schedular wrist disability issue, 
the RO should develop and adjudicate the 
claims jointly.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

